In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No 20-0108V
                                          UNPUBLISHED


    ELISSA DIPASQUALE,                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: January 19, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision on Proffer;
    HUMAN SERVICES,                                             Concession; Table Injury; Influenza
                                                                (Flu); Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA).


Mark Theodore Sadaka, Law Offices of Sadaka Associates, LLC, Englewood, NJ, for
Petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON DAMAGES1

      On January 31, 2020, Elissa DiPasquale filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that she experienced a shoulder injury related to
vaccine administration (“SIRVA”) resulting from administration of the influenza (“flu”)
vaccine on October 22, 2018. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

     On September 15, 2021, I issued a ruling that Petitioner was entitled to
compensation for her SIRVA. ECF No. 33. On January 13, 2022, Respondent filed a

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffer on an award of compensation, to which Petitioner agrees. ECF No. 39 (attached
hereto as Exhibit A). Based on the record as a whole, I find that Petitioner is entitled to
an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $63,686.87 (representing $62,500.00 for pain and suffering and
$1,186.87 for past unreimbursable expenses). This amount represents compensation
for all damages that would be available under Section 15(a).

       The Clerk of the Court is directed to enter judgment in accordance with this
decision.3

        IT IS SO ORDERED.
                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


 ELISSA DIPASQUALE,            )
                               )
           Petitioner,         )
 v.                            )                      No. 20-108V
                               )                      Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )                      ECF
 SERVICES,                     )
                               )
                               )
           Respondent.
                               )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On January 31, 2020, Elissa DiPasquale (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to 34 (“Vaccine

Act” or “Act”), alleging that she suffered a shoulder injury related to vaccine administration

(“SIRVA”) following administration of an influenza vaccine on October 22, 2018. Petition at 1.

On September 15, 2021, respondent filed his Vaccine Rule 4(c) report, recommending that

compensation be awarded. Later the same day, the Chief Special Master issued a Ruling on

Entitlement finding petitioner entitled to compensation.

 I.       Items of Compensation
          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$63,686.87. The award is comprised of the following: $62,500.00 for pain and suffering and

$1,186.87 for past out of pocket medical expenses. This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner

agrees.
II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $63,686.87 in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                                Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                HEATHER L. PEARLMAN
                                                Deputy Director
                                                Torts Branch, Civil Division

                                                LARA A. ENGLUND
                                                Assistant Director
                                                Torts Branch, Civil Division

                                                s/Traci R. Patton
                                                TRACI R. PATTON
                                                Assistant Director
                                                Torts Branch, Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146
                                                Ben Franklin Station
                                                Washington, DC 20044-0146
                                                Tel: (202) 353-1589

Dated: January 13, 2022




1
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                   2